Citation Nr: 0908019	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post left heel stress fracture, to include plantar 
fasciitis, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a condition of the 
toes on the left foot to include hammertoes and degenerative 
changes, to include as secondary to the service-connected 
left heel condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1963 to December 1963.  The Veteran served on 
active duty in the U.S. Army Reserves between January 1981 
and July 1981, and from January 1991 to  
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2008.  This matter 
was originally on appeal from April 2003 and March 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2008; a 
transcript is of record. 


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected status post left heel stress fracture, to 
include plantar fasciitis is characterized by daily foot 
pain, foot imbalance, possible nerve irritation and plantar 
calcaneal periostitis, but no observable or palpable 
deformity or altered gait, or abnormalities of the Achilles 
tendon.

2.  The competent medical evidence both for and against 
finding that the Veteran's degenerative changes of the left 
toes and hammertoes of the left foot were aggravated by the 
Veteran's service-connected left heel disability is 
relatively equal.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected left heel disability have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 
(2008).  

2.  Aggravation of the hammertoes and degenerative changes of 
the left toes was proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R 
§ 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist and Board Remand 
Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
Veteran's claim, in correspondence dated in November 2003, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Specifically, the RO advised the Veteran what was 
necessary to establish entitlement to service connection for 
disabilities claimed as secondary to service-connected 
disabilities.  The RO also advised the Veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the Veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The AOJ, via the Appeals Management Center in Washington, DC 
provided additional notice in correspondences dated in May 
2008 and July 2008.  In those documents, the AOJ informed the 
Veteran that when assigning a disability rating, VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment and daily life.  The RO also provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  The RO 
also included the ratings criteria under which the Veteran's 
service-connected left heel disability is currently rated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  These 
correspondences satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008), and the portion of 
the Board's remand directing that the Veteran be provided 
with such notice.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claims, it readjudicated 
the claims and issued a supplemental statement of the case in 
December 2008.  The issuance of compliant notice followed by 
a readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  The RO has obtained the Veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from Madison, Middleton Memorial, and Iron-Mountain.  
The RO attempted to obtain treatment records from VAMC 
Madison dated from January 1992 to November 1995.  According 
to a memorandum dated in June 2007, the RO issued a Formal 
Finding on the Unavailability of VAMC Medical Records.  The 
RO explained that it had made an initial request in January 
2007 and received records only dating as early as November 
1995.  In correspondence dated in May 2007, the RO explained 
to the Veteran what efforts it undertook to obtain those 
records, but that they were unable to obtain them.  The RO 
requested that the Veteran send records of such treatment if 
he had them in his possession.  The Veteran did not respond 
to that letter.  

Also associated with the claims file were records from 
Aspirus General Clinic, University of Wisconsin, Dr. M.A., 
and M.V., Reflexologist.  The Veteran underwent VA 
examinations in February 2003, March 2004, and December 2005.  
In response to the Board's remand, the AOJ obtained an 
addendum to the most recent VA examination report.  In that 
addendum, which was dated in September 2008, the examiner 
included the requested medical opinion.  This addendum 
satisfied the portion of the Board's remand requiring an 
opinion regarding the Veteran's secondary service connection 
claim.  The Veteran was also provided with a video hearing 
before the undersigned.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Rating

Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3 (2008).

In the context of rating musculoskeletal disabilities, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2008).

The Veteran's service-connected left heel stress fracture, to 
include plantar fasciitis, is currently evaluated as 20 
percent disabling pursuant to Diagnostic Code 5284.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  Under 
Diagnostic Code 5284, the next higher evaluation of 30 is 
warranted for severe foot injuries.  Id.  A 40 percent 
requires actual loss of use of foot.  Id.  

The Veteran described the severity of his service-connected 
left heel stress fracture, to include plantar fasciitis, in 
several written statements and through his video hearing 
testimony.  In a statement dated in October 2002, the Veteran 
described the pain in his heel as a 9 out of 10.  He said the 
pain traveled to his toes and that he was unable to stand for 
very long.  In his substantive appeal, dated in January 2005, 
the Veteran alleged that the pain in his heel was moderately 
severe, rather than moderate.  

At his video hearing, the Veteran testified that sometimes he 
experienced a stabbing pain in his left foot, often without 
warning.  The Veteran stated that he could stand for only a 
half an hour or 45 minutes before the pain in his left foot 
began to throb.  The Veteran stated that he had to quit a job 
that required standing because of this problem.  The Veteran 
described how when he walked, he placed his toes or the ball 
of his left foot on the ground first, rather than his heel.  
The Veteran testified that he had no problems with his right 
foot.  

The competent medical evidence pertaining to the severity of 
the Veteran's service-connected left heel stress fracture 
with plantar fasciitis included VA examination reports, dated 
in December 2002, March 2003, March 2004, and December 2005.  

In the December 2002 VA examination report, C.H., Physician's 
Assistant, stated that he had reviewed the Veteran's claims 
file.  C.H. also discussed the Veteran's subjective 
complaints and objective examination findings.  Specifically, 
C.H. noted normal gait and no observable or palpable 
deformity of the left foot.  Neurovascular examination and 
Achilles tendon were normal.  The Veteran was tender over the 
plantar aspect of the third metatarsal head.  C.H. noted 
hammertoes on toes two, three, four, and five.  C.H. also 
referred to a December 2002 radiology report.  That report, 
which has been associated with the claims file, included the 
following x-rays findings: mild degenerative disease in the 
first metatarsophalangeal joint, mild metatarsus primus varus 
and hallux valgus with small bunion, mild valgus deformity of 
fifth metatarsal, and small plantar calcaneal spur.  C.H. 
diagnosed degenerative joint disease of the toes of the left 
foot, hammertoes of the left foot, small calcaneal spur of 
the left heel.

In the March 2004 VA examination report, P.L., Nurse 
Practitioner, stated that on examination the Veteran 
complained of pain across the plantar metatarsal heads and 
mild pain over the heel.  The Veteran also reported daily 
foot pain.  On examination, no palpable abnormalities were 
noted and the left foot appeared normal.  Dorsiflexion was 
zero to 14 degrees and plantar flexion was from zero to 32 
degrees.  A report of a left foot x-ray showed a plantar spur 
with no evidence of fracture or other bony abnormality with 
an impression of plantar spur.  X-rays from 2002 revealed the 
same findings.  P.L. diagnosed left heel spur.  

In a VA radiology report, dated in April 2004, Dr. K.K. 
reported that x-rays of the left foot showed a small plantar 
calcaneal spur and moderate severe degenerative joint disease 
at the first metatarsal-phalangeal joint.  There was no 
evidence of fracture or stress fracture.  

In the December 2005 VA foot examination report, P.L. stated 
that the Veteran reported his problem was in the left foot 
and he denied pain in the right foot.  The Veteran wore gel 
shoe inserts.  Factors precipitating pain included standing 
on concrete over 30 or 40 minutes.  The alleviating factor 
was sitting. 
 
On examination, the Veteran had normal appearing feet with 
normal pulses.  P.L. stated that the Veteran ambulated with a 
normal gait and had normal shoe wear.  The right foot had 
pain with pressing on the plantar heel and on the midfoot, 
not the fore foot.  P.L. noted no lump, mass, heat, or 
erythema.  The Veteran was able to stand on the tile cement 
floor, was able to rock up on his heels and on his toes.  The 
Veteran had no pain after the examination.  P.L. stated "no 
DeLuca criteria."  X-ray report of 2004 reflected a plantar 
spur.  P.L. diagnosed left foot mild degenerative joint 
disease with heel spur and plantar spur fasciitis.  

In a VA radiology report, dated in January 2003, Dr. C.K. 
reported that x-rays of the left foot showed degenerative 
changes involving predominantly first metatarsophalangeal 
joint.  There was mild flattening of Boehler's angle, which 
may represent residuals of calcaneal fracture, but no acute 
fracture could be seen on examination.  

The Veteran's complaints of foot pain were also documented in 
numerous progress notes from the Madison VA Health System.  
For example, in a triage note dated in October 2003, a triage 
clerk reported that the Veteran called with complaints of 
throbbing pain in his left foot over the past two days.  Some 
of the other records noting complaints of foot pain included 
a podiatry note, dated in January 2003, and a general 
medicine note, dated in October 2002.  

The medical evidence also included private medical records 
from Dr. M.A., dated from August to October 2006.  These 
records were notable for subjective complaints of 
"throbbing" pain in the left heel and foot.  In these 
notes, Dr. M.A. noted possible nerve irritation and plantar 
calcaneal periostitis, which may be related to pain.  The 
doctor also noted foot imbalance as a possible cause for left 
heel pain.  In a progress note dated in September 2006, the 
doctor reported some plantar and left heel pain on palpation.  
The doctor stated the pain was most likely related to 
favoring the foot.  The doctor advised the Veteran to have a 
cortisone shot and instructed him to soak and stretch his 
foot.  The Veteran refused the cortisone shot, according to 
an October 2006 progress note.  

Upon reviewing the medical evidence in conjunction with the 
Veteran's subjective complaints, the Board does not find that 
the criteria for a 30 percent rating under Diagnostic Code 
5284 have been met.  Although the Veteran was noted to have 
foot imbalance and possible nerve irritation and plantar 
calcaneal periostitis, he was observed to have normal gait on 
each clinical examination.  The Board also finds that 
although the Veteran's lay statements support finding that he 
experiences frequent flare-ups, his statements indicate he is 
able to stand for 30 to 45 minutes before these flare-ups 
occur.  Given that there were no gait abnormalities observed 
on examination, and that there was no evidence of additional 
functional loss due to due to pain on use (i.e., the DeLuca 
criteria), the Board does not find that the frequency and 
severity of his flare-ups support finding that the heel 
disability is "severe," as required for a rating under 
Diagnostic Code 5284.  

The Board is required to consider other potentially 
applicable diagnostic codes.  In doing so here, the Board has 
considered Diagnostic Code 5270, which provides for a rating 
in excess of 20 percent for an ankle disability.  Under that 
code, a 30 percent rating is assigned for ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2008).  That code does not 
apply here, however, because the competent medical evidence 
does not show that the Veteran's service-connected disability 
is characterized by ankylosis, or immobility of the joint.

Extraschedular and Staged Rating Consideration

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Although the Veteran asserted at his video conference hearing 
that he had to quit a job because of his left heel 
disability, he has not asserted that such interference with 
employment has rendered application of the regular schedular 
standards is rendered impracticable.  See Id., see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).  To the contrary, that 
statement found in his substantive appeal, dated in January 
2005, concerning the pain in his heel being moderately severe 
rather than moderate, indicated that he felt the schedular 
criteria did include a rating contemplating the severity of 
his disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's 
status post left heel stress fracture, to include plantar 
fasciitis appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
20 percent rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

III.  Secondary Service Connection 

The Veteran is claiming entitlement to service connection for 
conditions of the left toes as secondary to his service-
connected left heel disability.  In a substantive appeal 
submitted in conjunction with his left heel increased rating 
claim, dated in August 2003, the Veteran alleged that because 
of the pain in his heel, he had to put more weight on his 
toes.  As a result, according to the Veteran, he now had 
problems with pain in his toes.  In his notice of 
disagreement, dated in July 2004, the Veteran reported that 
he had to alter his gait and stance to accommodate the pain 
in his left foot.  The Veteran made a similar statement in 
his substantive appeal, dated in January 2005.  In that 
document, he claimed that he had to walk on his left foot and 
favor it for many years, causing damage to his toes.  At his 
videoconference hearing, the Veteran testified that because 
of his service-connected left heel disability, he had to 
favor his left foot.  This favoritism, the Veteran believed, 
caused him to walk improperly resulting in back problems.  
The Veteran also stated he was unsure whether he related to 
the doctor who performed the VA examination that he had to 
walk on his toes and heel a certain way because of his heel 
disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The competent medical evidence is a bit unclear as to what 
disorders, if any, are present in the Veteran's left toes.  
In a December 2002 VA examination report, C.H., Physician's 
Assistant, noted hammertoes on toes two, three, four, and 
five.  However, in a report dated in March 2003, Dr. C.H., 
who was the physician who cosigned the December 2002 report, 
stated there was no hammertoe deformity at all.  Then, in a 
December 2005 VA examination report, P.L. did not state 
specifically whether the Veteran had hammertoes or not, but 
when asked whether the Veteran's hammertoes were related to 
his left calcaneal stress fracture, P.L. stated that he could 
not give an opinion without resorting to mere speculation.  
P.L.'s report, therefore, implies that the Veteran did have 
hammertoes.  Resolving all doubt on this issue in favor of 
the Veteran, the Board finds that the Veteran has hammertoes.  

Upon reviewing the medical evidence, the Board also observes 
that it is demonstrative of degenerative joint disease in the 
toes.  Specifically, such findings were reported in December 
2002 and January 2003 radiology reports.

Regarding whether the degenerative changes of the left toes 
and hammertoes were related to the service-connected left 
heel fracture with plantar fasciitis, the Board first finds 
that the medical evidence does not show that the service-
connected disability caused them.  In February 2003, the RO 
requested an opinion from the physician who co-signed the 
December 2002 VA examination report.  The RO asked the 
physician whether the diagnosed hammertoes and degenerative 
joint disease could be related to the service-connected left 
heel stress fracture.  In response, Dr. C.H. issued a report 
dated in March 2003 in which he stated that he had reviewed 
the last examination report and examined the Veteran again 
that day.  Dr. C.H. stated that the degenerative joint 
disease in the toes and bunion formation were in no way 
related to the service-connected stress fracture of the left 
foot. 

The December 2005 VA foot examination report also failed to 
show that the degenerative changes of the left toes and 
hammertoes of the left foot were caused by the service-
connected left heel disability.  In that report, P.L. stated 
he was unable to give such an opinion regarding without 
resorting to mere speculation.

The Board does, however, find that the competent medical 
evidence supports finding that the left heel disability 
aggravated the other conditions.  See 38 C.F.R. § 3.310(a) 
(2008).  In an addendum to that report, which was dated in 
September 2008, P.L. concluded that "the heel condition as 
likely as not aggravated the conditions claimed regarding the 
left foot."  P.L. explained that this was based on the 
Veteran's history of metatarsalgia with chronic foot pain.  
P.L. also noted that the Veteran had symptoms that were 
consistent with tarsal tunnel syndrome from heel fracture 
history, which could create entrapment of the tibial nerve 
creating chronic heel pain and abnormal foot mechanics.  All 
of this, according to N.P., contributes to abnormal gait.  

The Board acknowledges that Dr. C.H.'s opinion that the toe 
disabilities "were in no way related" to the service-
connected stress fracture of the left foot precludes the 
possibility that they were aggravated by the fracture.  The 
Board, however, must weigh this opinion with other opinions 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In 
doing so, the Board finds that because P.L. confirmed he had 
reviewed the Veteran's claims file containing medical 
evidence pertinent to his claim, personally examined the 
Veteran, and provided reasoning for his opinion, that his 
opinion is entitled to no less probative weight than Dr. 
C.H.'s.  Thus, there appears to be an approximate balance of 
positive and negative evidence.  The doubt must be resolved 
in the Veteran's favor.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  An increased rating for service-connected status post 
left heel stress fracture, to include plantar fasciitis, 
currently evaluated as 20 percent disabling, is denied.

2.  Service connection for degenerative changes of the left 
toes and hammertoes is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


